DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Invention I (article), Species A (article is footwear) and Species E (laces tied without a clasp) in the reply filed on August 11, 2021 is acknowledged.  Claims 6 and 17-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and/or species, there being no allowable generic or linking claim.
Response to Amendment
The amendments filed with the written response received on August 11, 2021 have been considered and an action on the merits follows.  As directed by the amendment, claims 1-7 have been amended; claims 6 and 17-20 are withdrawn from further consideration. Accordingly, claims 1-20 are pending in this application, with an action on the merits to follow regarding claims 1-5 and 7-16.
Claim Objections
Claim 5 is objected to because of the following informalities:  
In claim 5, lines 1-2, Applicant is suggested to delete the phrase “the article is an article of footwear,” since the preamble of claims 1 and 5 already recite “article of footwear” via the amendments.  Appropriate correction is required.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 3, Applicant recites “wherein the second lace extends directly between alternating adjacent rows in the second zone, and directly between only some non-adjacent rows in the second zone”.  Examiner has attempted to interpret this language in view of Applicant’s Fig. 2, which illustrates the routing path the second lace.  However, a nexus cannot be clearly made between the claim language and the illustrated path, and the language is therefore considered indefinite, absent further clarification.  Correction/clarification is required.  For purposes of examination, the claim will be interpreted as best as can be understood when comparing with any prior art.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-12 and 15 (claim 3 as best as can be understood) are rejected under 35 U.S.C. 103 as being unpatentable over Sasaki et al. (hereinafter “Sasaki”) (USPN 3,934,346) in view of Need Tricks (hereinafter “NPL-NeedTricks”) (NPL reference; URL= “https://www.needtricks.com/15-ways-to-tie-your-laces/”).
Regarding independent claim 1, Sasaki discloses an article of footwear (sneaker #1 in Fig. 1 is an article of footwear) comprising: a body (Fig. 1 shows the shoe to have an upper, which is a body) having a first portion and a second portion (if an axis extends through the center of the opening #4, vertically on the page in Fig. 1, then there would be left and right portions defined by such an axis, wherein left and right portions would include a first portion and a second portion, inasmuch as the portions have been defined in the claim; Examiner notes that the term "portion" is very broad and merely means "a section or quantity within a larger thing; a part of a whole" (Defn. No. 1 of "American Heritage® Dictionary of the English Language, Fifth Edition" entry via TheFreeDictionary.com)); a lacing system (see Fig. 1, which includes a system of laces) including: a first set of rows of lace-receiving passages in a first zone of the body (in Fig. 1, the lower set of rows of holes #5 that are occupied by lace #7 constitute a first set of rows of lace-receiving passages that are in an arbitrary first “zone” of the body; Examiner notes that the term "zone" is very broad and merely means "an area or a zone of the body (in Fig. 1, the upper set of rows of holes that are occupied by lace #6 constitute a second set of rows of lace-receiving passages that are in an arbitrary second “zone” of the body); wherein each row of the first set and each row of the second set includes a lace-receiving passage on the first portion and a lace-receiving passage on the second portion (each row of each set has one hole (i.e. lace-receiving passage) on the first portion and another hole on the opposing second portion); a first lace (#7) routed through each lace-receiving passage of the first set (see Fig. 1) and having a first end and a second end (first and second ends of the lace #7 are shown where the knot is tied, in Fig. 1); and a second lace (#6) routed through each lace-receiving passage of the second set (see Fig. 1) and having a first end and a second end (first and second ends of the lace #6 are shown where the knot is tied, in Fig. 1).  Sasaki teaches all of the structural components recited in claim 1, but does not teach the arrangement wherein the first lace’s first and second ends both exit from different rows of the lace-receiving passages of the first set on a same one of the first portion or the second portion, and does not teach the arrangement wherein the second lace’s first and second ends exit from different intermediate rows of the lace-receiving passages of the second set on said same one of the first portion or the second portion.  However, Sasaki’s structure appears to be at least capable of being manipulated to be rearranged into such a manner.

Sasaki and NPL-NeedTricks teach analogous inventions in the field of footwear lacing.  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have re-laced each of the two laces #6 and #7 of Sasaki in the “Bushwalk” pattern such that the knot would be tied to one of the two sides of the shoe (as taught by NPL-NeedTricks) in order to provide an alternative lacing pattern that would permit the user to either more-easily tie the laces from a lateral side to prevent the laces from each shoe from coming into contact with one another during walking, running, etc., or to tie the knot on the medial side to prevent the knot from snagging on environmental factors, such as bushes, shrubs, weeds, etc. that may be encountered by the user’s foot’s lateral side when walking on nature paths, depending on the user’s desired activities, and further since it has been held that rearranging parts of an invention involves only routine skill in the art (See MPEP 2144.04(VI)(C)).  It would have been further obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have taken the second lace and routed it such that its first and second ends exits from intermediate (as taught by NPL-NeedTricks section “L”) different rows (via above modification, the side-knotting Bushwalk technique results in different exit rows for the laces’ first and second 
Regarding claim 2, the rearranged shoe lace routing in the footwear article of Sasaki (i.e. Sasaki in view of NPL-NeedTricks, as explained with respect to claim 1 above) is disclosed such that the first lace extends directly between all adjacent rows in the first zone (Fig. 1 of Sasaki shows that the first zone includes the lace #7 extending directly between all adjacent rows, although, as rearranged in view of NPL-NeedTricks, the lacing in the Bushwalk design, which would be implemented into the Sasaki footwear, would also include the lacing extending between all the adjacent rows; Examiner notes that the lacing need only be present between all rows to be “directly between” the rows, inasmuch as this limitation has been defined in the claim; Examiner notes that the term "adjacent" is very broad and merely means "close to; lying near". (Defn. No. 1 of "American Heritage® Dictionary of the English Language, Fifth Edition" entry via TheFreeDictionary.com)).
Regarding claim 3, the rearranged shoe lace routing in the footwear article of Sasaki (i.e. Sasaki in view of NPL-NeedTricks, as explained with respect to claim 1 above) is disclosed such that the second lace extends directly between alternating adjacent rows in the second zone (the lace #6 would be extending directly between two alternating adjacent rows in the second zone, since the lace would be present between those rows, as best as this limitation can be understood), and directly between only some non-adjacent rows in the second zone (some of the rows are shown to have the lace skip over an intermediate row, as best as this limitation can be understood).

Regarding claim 5, the rearranged shoe lace routing in the footwear article of Sasaki (i.e. Sasaki in view of NPL-NeedTricks, as explained with respect to claim 1 above) is disclosed such that the body is an upper (as explained above in the 35 U.S.C. 103 rejection of claim 1), the first portion is a medial side of the upper and the second portion is a lateral side of the upper (the first and second portions, as noted above, can be medial or lateral sides; since the first portion is positively being recited to be a medial side, then the right side in Fig. 1 of Sasaki is the first portion and the left side is the lateral side, which is, therein, the second portion); and wherein the first zone is disposed further rearward relative to the second zone (viewing the toe end of Fig. 1 of Sasaki as the front/forward end, the first zone, which includes lace #7, is further rearward than the second zone, which includes lace #6).


Regarding independent claim 8, the rearranged shoe lace routing in the footwear article of Sasaki (i.e. Sasaki in view of NPL-NeedTricks, as explained with respect to independent claim 1 above) is disclosed to teach an article of footwear (sneaker #1 in Fig. 1 of Sasaki is an article of footwear) comprising: an upper (Fig. 1 shows the shoe to have an upper) having a first portion and a second portion (if an axis extends through the center of the opening #4, vertically on the page in Fig. 1 of Sasaki, then there would be left and right portions defined by such an axis, wherein left and right portions would include a first portion and a second portion, inasmuch as the portions have been defined in the claim; Examiner notes that the term "portion" is very broad and merely means "a section or quantity within a larger thing; a part of a whole" (Defn. No. 1 of "American Heritage® Dictionary of the English Language, Fifth Edition" entry via TheFreeDictionary.com)); a lacing system (see Fig. 1 of Sasaki, which includes a system of laces) comprising: multiple rows of lace-receiving passages disposed in a first zone of the upper (in Fig. 1, the lower set of rows of holes #5 that are occupied by lace #7 constitute multiple rows of lace-receiving passages that are in an arbitrary first “zone” of the upper; Examiner notes that the term "zone" is very broad and merely means "an area or a region distinguished from adjacent parts by a distinctive feature or portion and a lace-receiving passage disposed on the second portion (each row of the first zone’s multiple rows has one hole (i.e. lace-receiving passage) on the first portion and another hole on the opposing second portion); multiple rows of lace-receiving passages disposed in a second zone of the upper spaced apart from the first zone of the upper (in Fig. 1, the upper set of rows of holes that are occupied by lace #6 constitute multiple rows of lace-receiving passages that are in an arbitrary second “zone” of the body; the two arbitrary zones do not overlap or necessarily touch one another, so there is a space between them to render them “spaced apart” to some extent), each row including a lace-receiving passage disposed on the first portion and a lace-receiving passage disposed on the second portion (each row of the second zone’s multiple rows has one hole (i.e. lace-receiving passage) on the first portion and another hole on the opposing second portion); a first lace (#7) extending through each of the lace-receiving passages in the first zone (see Fig. 1) and including a first end and a second end (first and second ends of the lace #7 are shown where the knot is tied, in Fig. 1) exiting from two consecutive ones of the lace-receiving passages in the first zone both disposed at the first portion or both disposed at the second portion (via the rearrangement of the laces of Sasaki, in view of the teachings of NPL-NeedTricks, as explained with respect to independent claim 1 above, there would be two consecutive ones of the holes in the first zone, both of the consecutive holes being in either of the first or second portions (i.e. medial or lateral sides)); and a second lace (#6) extending through each of the lace-receiving passages in the second zone zone both disposed at the first portion or both disposed at the second portion (via the rearrangement of the laces of Sasaki, in view of the teachings of NPL-NeedTricks, as explained with respect to independent claim 1 above, there would be two consecutive ones of the holes in the second zone, both of the consecutive holes being in either of the first or second portions (i.e. medial or lateral sides)), wherein at least one row of the multiple rows in the second zone is between the first zone and the two consecutive ones of the lace-receiving passages in the second zone from which the first end and the second end of the second lace exit (as explained above, with respect to the combination of Sasaki and NPL-NeedTricks when addressing independent claim 1, Examiner notes that the second lace’s routing was further rearranged in view of section L or NPL-NeedTricks, such that the knot is tied intermediately of the rows that define the extents of the second zone, in order to provide tightening in the second zone to be more centrally distributed; via this rearrangement, at least one of the rows in the second zone’s multiple rows would be between the two consecutive rows from which the second lace’s first and second ends exit and the first zone).
Regarding claim 9, the rearranged shoe lace routing in the footwear article of Sasaki (i.e. Sasaki in view of NPL-NeedTricks, as explained with respect to claim 8 above) is disclosed such that the upper is tensioned in the first zone by the first lace independently of the second lace by pulling at least one of the first end and the second end of the first lace and securing the first end and the second end of the first lace to one 
Regarding claim 10, the rearranged shoe lace routing in the footwear article of Sasaki (i.e. Sasaki in view of NPL-NeedTricks, as explained with respect to claim 8 above) is disclosed such that at least some of the lace-receiving passages are eyelets extending through the upper (see Fig. 1 of Sasaki, which shows holes #5, wherein the holes are eyelets that extend through the thickness of the material that defines the upper).
Regarding claims 11 and 12, the rearranged shoe lace routing in the footwear article of Sasaki (i.e. Sasaki in view of NPL-NeedTricks, as explained with respect to claim 8 above) is disclosed such that the first portion is a medial side of the upper, and the second portion is a lateral side of the upper (claim 11) (the first and second portions, as noted above, can be medial or lateral sides; since the first portion is positively being recited to be a medial side, then the right side in Fig. 1 of Sasaki is the first portion and the left side is the lateral side, which is, therein, the second portion), wherein the first zone is rearward of the second zone (claim 12) (viewing the toe end of Fig. 1 of Sasaki 
Regarding claim 15, the rearranged shoe lace routing in the footwear article of Sasaki (i.e. Sasaki in view of NPL-NeedTricks, as explained with respect to claim 8 above) is disclosed such that the two consecutive ones of the lace-receiving passages from which the first end and the second end of the second lace exit are middle rows of the multiple rows in the second zone (as explained above, with respect to the combination of Sasaki and NPL-NeedTricks when addressing independent claim 1, Examiner notes that the second lace’s routing was further rearranged in view of section L or NPL-NeedTricks, such that the knot is tied intermediately of the rows that define the extents of the second zone, in order to provide tightening in the second zone to be more centrally distributed; via this arrangement, since there are 4 rows in the second zone, the two consecutive rows through which the second lace exits would be middle rows).
Claims 13, 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Sasaki in view of NPL-NeedTricks as applied to claim 8 (and claims 11 and 12, regarding claim 13) above, and further in view of Spencer (USPN 2,591,211).
Regarding claim 13, the rearranged shoe lace routing in the footwear article of Sasaki (i.e. Sasaki in view of NPL-NeedTricks, as explained with respect to claim 8 above) is disclosed to teach all the limitations of claims 8, 11 and 12, as set forth above, and further teaches that the first zone is in an ankle region of the upper (the first zone is at a rear of the shoe, which extends at least to some extent into an arbitrary ankle “region” of the upper; Examiner notes that the term "region" is very broad and merely region of the upper (second zone is forward of the first zone, in an arbitrary forefoot “region” of the upper), but does not explicitly teach that the upper is a high-top, when interpreting such a limitation in light of Applicant’s specification.
Spencer teaches a shoe that has lacing and is a high-top (see Figs. 1-3 of Spencer.
Sasaki (as rearranged) and Spencer teach analogous inventions in the field of laced footwear articles.  Absent a showing of criticality with respect to the upper being a high-top (Applicant’s Specification states that the upper could also be a low-top; see Paras. 0037, 0048, 0051, for example), it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have utilized the high-top design of Spencer as the upper size of choice for the footwear of Sasaki in order to provide the footwear with an alternative, well-known configuration that provides support higher up on the ankle, such as for playing basketball (Sasaki describes itself as a “sporting shoe” sneaker), wherein the resulting upper would be a high-top, as required by claim 13.

Regarding claims 14 and 16, the rearranged shoe lace routing in the footwear article of Sasaki (i.e. Sasaki in view of NPL-NeedTricks, as explained with respect to claim 8 above) is disclosed to teach all the limitations of claim 8, as set forth above.  Sasaki (as rearranged) is silent to the two consecutive ones of the lace-receiving 
Spencer teaches a shoe with lacing (#19’), wherein the shoe includes seven total rows of eyelets (#18’; see Fig. 1 of Spencer, which shows a side view with 7 total eyelet rows).
Sasaki (as rearranged) and Spencer teach analogous inventions in the field of laced footwear articles.  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified the upper of Sasaki to have had the design of Spencer (i.e. incorporating the high-top, seven eyelet rows thereof) in order to provide an alternative known footwear design that provides better support higher up on the ankle, and further since it has been held that discovering an optimum value (i.e. specifically “three” rows as the first zone’s multiple rows) of a result effective variable involves only routine skill in the art (See MPEP 2144.05(II)(B)).  As a result of the modification, the modified shoe of Sasaki would include 7 eyelet rows, wherein the first lace would be obvious to have been laced through the upper 3 eyelet rows of the 7 eyelet rows, and the second lace would be obvious to have been laced through the lower 4 eyelet rows of the 7 eyelet rows (since 7 is an odd number, one zone having 3 and the other zone having 4 eyelet rows would .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: USPN 4,442,613 (Dobbin) and USPN 5,088,166 (Lavinio) both teach footwear articles that include multiple shoelaces.  NPL of YouTube page cited demonstrates another “Bushwalk” method for lacing a footwear with a knot to the side, wherein two ends of the lace exit the same side of the shoe upper.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMESON COLLIER whose telephone number is (571)270-5221.  The examiner can normally be reached on Monday - Friday 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMESON D COLLIER/           Primary Examiner, Art Unit 3732